Citation Nr: 0942470	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the prostate 
gland.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Prostate cancer was not manifested during active duty service 
or for many years thereafter, and is not otherwise related to 
active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
duty service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Here, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to prostate cancer or 
any symptoms reasonably attributed thereto.  At his November 
1994 retirement examination, the only genitourinary 
abnormality noted was  a well-healed, non-symptomatic 
circumcision.  Furthermore, his rectum and prostate were 
specifically noted to be normal to digital examination.  
	
	Similarly, he self-reported on his November 1994 Report of 
Medical History that he never suffered from a tumor, growth, 
cyst, or cancer.  Although he was treated for urethritis on 
several occasions and diagnosed with possible chronic 
prostatitis in October 1995, no nodules were found on his 
prostate upon rectal examination.  Therefore, no prostate 
cancer was noted in service.

	Next, post-service evidence does not reflect cancer diagnosis 
for many years after service discharge.  Specifically, 
although the Veteran was afforded a VA examination in May 
1996, less than one year following separation from service, 
he deferred the rectal and genitourinary examinations at that 
time.  Further, high levels of prostate-specific antigen 
(PSA) and biopsy did not reveal adenocarcinoma of the 
prostate until December 2001.  This is the first recorded 
symptomatology related to prostate cancer, coming 
approximately six years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.  

	In addition to the absence of documented post-service 
symptomatology related to prostate cancer for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He 
began experiencing daily discomfort in his groin during his 
period of service in 1994 and went to a private hospital in 
Norway, although no diagnosis was rendered at that time.  
	
	An August 2002 letter from his Norwegian physician indicated 
that he was only treated for sexually-transmitted infections 
in 1994 and for complaints of genital discomfort in 1999, 
with no laboratory tests taken.  He was later examined at 
Holloman Air Force Base and Fort Bliss in New Mexico, 
although no diagnosis was rendered at those facilities.  He 
believed that this daily discomfort was an early 
manifestation of his prostatic cancer.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of cancer symptomatology since active service, while 
competent, is nonetheless not credible.  Despite his reported 
groin discomfort, the Board emphasizes the multi-year gap 
between discharge from active duty service in 1995 and 
initial diagnosis of prostate cancer in 2001, a six-year gap.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's prostate cancer to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a May 2009 VA genitourinary examination undertaken 
specifically to address the issue on appeal.  After a 
physical examination, the examiner confirmed the diagnosis of 
active prostate cancer.  However, the examiner opined that it 
was less likely as not (less than 50/50 probability) that the 
Veteran's December 2001 cancer diagnosis was caused by or a 
result of any of his in-service urological complaints to 
include prostatitis, urethritis, and urethral irritation.  
	
	The examiner reflected that there was no objective evidence 
to support that any of those conditions are a cause of 
prostate cancer upon review of medical literature.  
Furthermore, he found there was no objective evidence to 
support a theory of aggravation.    
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, prostate cancer is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.
	
	With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  
	
	Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
	
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  

Further, the Veteran submitted additional treatment records 
and written statements in support of his claim, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
October 2009.  Next, a specific VA medical opinion pertinent 
to the issue on appeal was obtained in May 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim .  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for cancer of the prostate gland is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


